DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11, 12 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hebbalaguppe et al. (US 2018/0276241) in view of  Energin et al. (US 2019/0171463), and further in view of Zaltzman et al. (US 2021/0136537).
As per claim 1, Hebbalaguppe et al., hereinafter Hebbalaguppe, discloses a method comprising:
detecting, by a processing system including at least one processor, a user context from a visual feed (Figure 3 and [0033] where images of street-view could be captured by cameras);
activating an object model for locating the object in the visual feed, wherein the object model is activated in response to the detecting the user context from the visual feed ([0054] Figure 5, item 504 where an object recognition model is applied to detect one or more telecom assets).
locating, by the processing system, an object via the visual feed in accordance with the user context (Figure 5 and [0054] where one or more telecom assets could be located); and
providing, by the processing system, an enhanced indication of the object via an augmented reality display ([0055] where telecom assets are enclosed in a bounding box and labeled).
Hebbaiaguppe discloses detecting objects in a visual feed. It is noted Hebbaiaguppe does not explicitly teach detecting the user context from the visual feed; however, this is known in the art as taught by Energin et al., Energin. Energin discloses a context based discovery of applications in which a plurality of anchor points within a user view which serves as virtual markers or tags which contain applications that could be triggered according to user context ([0038]).
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Energin into Hebbalaguppe because Hebbalaguppe discloses a method of locating an object within a visual feed and Energin further discloses the object of interest could be triggered to be displayed for the purpose of presenting relevant information.
It is further noted Hebbalaguppe and Energin do not explicitly teach detecting a user context from location information of the processing system, wherein the user context is detected from among a plurality of defined user contexts, and locating the object in accordance with the object model; however, this is known in the art as taught by Zaltzman et al., hereinafter Zaltzman. Zaltzman discloses a content recommendations system to a user where the system “identifies content categories that are likely to be of interest to the user of the travel system based on context characteristics of the user such as whether the user is a traveler or a local at a particular geographic location” (where the user as a traveler or local is considered a defined user context); the content further “identifies content objects (e.g., attractions, activities, events, restaurants, businesses, and the like) for each identified content category that are likely to be of interest to the user based on characteristics of each content object”(where the content objects are considered object model) (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Zaltzman into Hebbalaguppe and Energin because Hebbalaguppe and Energin disclose a method of locating an object in a user context visual and Zaltzman further discloses the visual context could be detected from among a plurality of defined user contexts for the purpose of organizing relevant information.

As per claim 2, Hebbaiaguppe, Energin and Zaltzman demonstrated all the elements as disclosed in claim 1, and Hebbaiaguppe further discloses wherein the locating the object via the visual feed further comprises locating the object via the visual feed and via location information of the object ([0053] where telecom assets are associated with corresponding GPS location assets).
As per claim 3, Hebbaiaguppe, Energin and Zaltzman demonstrated all the elements as disclosed in claim 2, and Hebbaiaguppe further discloses wherein the location information of the object comprises at least one of:
global positioning system location information ([0053] where telecom assets are associated with corresponding GPS location assets);
cellular network location tracking information; or
peer-to-peer wireless communication information.
As per claim 4, Hebbalaguppe, Energin and Zaltzman demonstrated all the elements as disclosed in claim 2, and Hebbalaguppe further discloses wherein the location information of the object is received via a cellular network ([0034] where wireless network includes cellular network; [0033] where the devices include a personal digital assistant or a handheld device).
As per claim 5, Hebbalaguppe, Energin and Zaltzman demonstrated all the elements as disclosed in claim 2, and Hebbalaguppe further discloses wherein the location information of the object is received via a peer-to-peer wireless communication ([0034] where the communication system could be a local area network (LAN) and a dedicated network or a shared network which is considered peer to peer communication).
As per claim 6, Hebbaiaguppe, Energin and Zaltzman demonstrated all the elements as disclosed in claim 1, and Hebbaiaguppe further discloses wherein the user context includes at least one action of a user (Figure 5, item 502 where object recognition is applied).
 
As per claim 11, Hebbaiaguppe, Energin and Zaltzman demonstrated all the elements as disclosed in claim 1, and Hebbaiaguppe further discloses the object comprises a landmark ([0029] where a pole is considered a landmark). 
As per claim 12, Hebbaiaguppe, Energin and Zaltzman demonstrated all the elements as disclosed in claim 1, and Hebbaiaguppe further discloses the enhanced indication of the object comprises a highlighting of the object ([0055] where the asset is highlighted by enclosed in a bonding box).  
Claim 19 is a medium claim with limitation similar to claim 1, therefore is similarly rejected as claim 1.
Claim 20-22 are device claims with limitation similar to claims 1-3, therefore are similarly rejected as claims 1-3, respectively.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hebbalaguppe et al. (US 2018/0276241), Energin et al. and Zaltzman et al. as applied to claim 1 above, and further in view of Bales et al. (US 2011/0313649).
As per 7, Hebbalaguppe, Energin and Zaltzman demonstrated all the elements as disclosed in claim 1.
It is noted Hebbalaguppe, Energin and Zaltzman do not explicitly teach wherein the user context comprises a semantic content of the visual feed. However, this is known in the art as taught by Bales et al., hereinafter Bales. Bales discloses a method of presenting geographic information in which the user’s context includes semantic information ([0069]).
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Bales into Hebbalaguppe, Energin and Zaltzman because Hebbalaguppe, Energin and Zaltzman disclose a method of locating an object in a user context visual and Bales further discloses the visual context includes a semantic content for the purpose of organizing relevant information.
As per claim 8, Hebbalaguppe, Energin, Bales and Zaltzman demonstrated all the elements as disclosed in claim 7, and Hebbalaguppe further discloses wherein the detecting the user context from the visual feed further comprises
detecting the user context from the visual feed and from location information of the processing system ([Abstract] where the user context is telecom asset and is localized).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hebbalaguppe et al. (US 2018/0276241), Energin et al. and Zaltzman et al. as applied to claim 1 above, and further in view of Pedroza (US 2017/0091496).
As per claim 10, Hebbaiaguppe, Energin and Zaltzman demonstrated all the elements as disclosed in claim 1.
It is noted Hebbalaguppe, Energin and Zaltzman do not explicitly teach the object comprises a vehicle; however, this is known in the art as taught by Pedroza. Pedroza discloses a vehicle loaded with telecommunication assets ([0010]. It would have been obvious to one of ordinary skill in the art to extend the object category to include vehicles as a telecom asset, since it carries telecom assets, for the purpose of tracking telecom assets).
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Pedroza into Hebbalaguppe, Energin and Zaltzman because Hebbalaguppe, Energin and Zaltzman disclose a method of locating an object in a user context visual and Pedroza further discloses the vehicle could be considered as telecom asset for the purpose of inventory control.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hebbalaguppe et al. (US 2018/0276241), Energin et al. and Zaltzman et al. as applied to claim 1 above, and further in view of Joo (US 2014/0198098).
As per claim 13, Hebbaiaguppe, Energin and Zaltzman demonstrated all the elements as disclosed in claim 1.
It is noted Hebbalaguppe, Energin and Zaltzman do not explicitly teach wherein the enhanced indication of the object comprises a visual enlargement of the object. However, this is known in the art as taught by Joo. Joo discloses an object of interest could be enhanced by enlarging its size ([0030]).
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Joo into Hebbalaguppe, Energin and Zaltzman because Hebbalaguppe, Energin and Zaltzman disclose a method of locating an object in a user context visual and Joo further discloses the object could be enlarged for the purpose of assist viewing.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hebbalaguppe et al. (US 2018/0276241), Energin et al. and Zaltzman et al. and Zaltzman as applied to claim 1 above, and further in view of Kinnunen et al. (US 2010/0115459).
As per claim 14, Hebbaiaguppe, Energin and Zaltzman demonstrated all the elements as disclosed in claim 1.
It is noted Hebbalaguppe, Energin and Zaltzman do not explicitly teach the enhanced indication of the object comprises a visual navigational indicator. However, this is known in the art as taught by Kinnunen et al., hereinafter Kinnunen. Kinnunen discloses a method of representing a content item wherein directional indicators used navigate the content item ([0056] Figure 7).
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Kinnunen into Hebbalaguppe, Energin and Zaltzman because Hebbalaguppe, Energin and Zaltzman disclose a method of locating an object in a user context visual and Kinnunen further discloses the content item for the purpose of assist viewing.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hebbalaguppe et al. (US 2018/0276241), Energin et al. and Zaltzman as applied to claim 1 above, and further in view of Mullins et al. (US 2016/0342840).
As per claim 15, Hebbaiaguppe, Energin and Zaltzman demonstrated all the elements as disclosed in claim 1, and Hebbaiaguppe further discloses wherein the processing system comprises a processing system of a wearable computing device, wherein the visual feed is obtained from a camera of the wearable computing device (Figure 4 and [0021] where a camera is used.)
It is noted Hebbaiaguppe, Energin and Zaltzman do not explicitly teach the camera is of the computer wearable device. However, this is known in the art as taught by Mullins et al., hereinafter Mullins. Mullins discloses a camera that is on a HMD ([0032] where the HMD is considered a computer wearable device).
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Mullins into Hebbalaguppe, Energin and Zaltzman because Hebbalaguppe, Energin and Zaltzman disclose a method of locating an object in a user context visual and Mullins further discloses the camera could be from a wearable device for the purpose of increasing flexibility.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hebbalaguppe et al. (US 2018/0276241), Energin et al., Zaltzman et al. and Mullins et al. as applied to claim 15 above, and further in view of Matsuura et al. (US 2018/0143431).
As per claim 16, Hebbalaguppe, Energin, Zaltzman and Mullins demonstrated all the elements as disclosed in claim 15.
It is noted Hebbalaguppe, Energin, Zaltzman and Mullins do not explicitly teach a projector and a reflector to place the enhanced indication of the object within a field of view of a user. However, this is known in the art as taught by Matsuura et al., hereinafter Matsuura. Matsuura discloses an image displaying unit in which a projector and a reflector is used to highlight (by indicating) an image 14 (Figure 3 and 4).
It would have been obvious to one of ordinary skill in the art to incorporate the teaching Matsuura into Hebbalaguppe, Energin, Zaltzman and Mullins because Hebbalaguppe, Energin, Zaltzman and Mullins disclose a method of locating an object in a user context visual and Matsuura discloses a method of highlighting an object for the purpose of minimizing eye movements.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hebbalaguppe et al. (US 2018/0276241), Energin et al. and Zaltzman et al. as applied to claim 1 above, and further in view of Sikka et al. (US 9,269,011). 
As per claim 17, Hebbalaguppe, Energin and Zaltzman demonstrated all the elements as disclosed in claim 1. It is noted Hebbalaguppe, Energin and Zaltzman do not explicitly teach providing an object model of a first user to an endpoint device of a second user, wherein the endpoint device of the second user provides an enhanced indication of the first user. However, this is known in the art as taught by Sikka et al., hereinafter Sikka. Sikka discloses a displaying method where an object of interest (PGI) of a first user is aggregated with an object of interest of a second user (Figure 5), the POI is enhanced with a tag, so that the second user can view the object of interest of the first user (claims 1 and 4). 
It would have been obvious to one of ordinary skill in the art to incorporate the teaching Sikka into Hebbalaguppe, Energin and Zaltzman because Hebbalaguppe, Energin and Zaltzman disclose a method of locating an object in a user context visual and Sika discloses a method of sharing an object with other user for the purpose of providing a smooth and continuous viewing experience. 
As per claim 18, Hebbalaguppe, Energin, Zaltzman and Sikka demonstrated all the elements as disclosed in claim 17, and Sikka further discloses
providing a location of the processing system to the endpoint device of the second user, wherein the processing system is a processing system of an endpoint device of the first user (col. 2, line 28-40 where the geographic location of the image is recognized).
It would have been obvious to one of ordinary skill in the art to incorporate the teaching Sikka into Hebbalaguppe, Energin and Zaltzman because Hebbalaguppe, Energin and Zaltzman disclose a method of locating an object in a user context visual and Sika further discloses a method of sharing an object location for the purpose of providing a smooth and continuous viewing experience.

Response to Arguments
Applicant’s arguments, see Argument, filed March 21, 2022, with respect to the rejection(s) of claims 1, 19 and 20 under Hebbalaguppe et al. (US 2018/0276241) and Energin et al. (US 2019/0171463) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hebbalaguppe et al. and Energin et al. (US 2019/0171463), and further in view of Zaltzman et al. (US 2021/0136537).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        May 20, 2022